Citation Nr: 1720971	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to an evaluation in excess of 20 percent for cervical strain.

3.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 (right knee) and February 2010 (cervical and thoracolumbar spine) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  An interim March 2014 rating decision assigned an increased 20 percent rating for cervical strain from December 7, 2009, the date of receipt of the Veteran's claim for increase.

The Veteran testified at a Travel Board hearing held before the undersigned in September 2014.  The Board remanded this claim in February 2015 for further development.

As instructed by the February 2015 remand, the RO sent the Veteran a Statement of the Case (SOC) on May 8, 2015, as to the issues of entitlement to an increased rating for chronic fatigue syndrome and for an earlier effective date for the grant of service connection for chronic fatigue syndrome.  However, the Veteran did not file a timely appeal.  In August 2015, the RO notified the Veteran that his July 17, 2015, notice of disagreement to the May 2015 SOC was not accepted as a formal appeal of those claims because it was not timely.  The Veteran did not appeal the August 2015 RO determination.

The Board notes that the Veteran's claim for an earlier effective date for the grant of service connection for asthma, and his claims for service connection for allergies and headaches, are currently being developed by the RO, namely so that the Veteran can be scheduled for a Board hearing, and thus those claims are not currently within the jurisdiction of the Board.  Additionally, in March 2017, the Veteran filed a notice of disagreement to the March 2017 denial of an increased rating for his gastrointestinal disability.  That claim is currently being developed by the RO, namely to issue a SOC.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from a right knee disability that was caused or aggravated by his service or a service-connected disability.

2.  Throughout the appeal period, the Veteran's cervical spine disability has not limited forward flexion to 15 degrees or less, resulted in ankylosis or incapacitating episodes, or caused objective neurological manifestations in the upper extremities.

3.  Throughout the appeal period, the Veteran's lumbar spine disability has not limited forward flexion to 30 degrees or less, resulted in a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and it has not been productive of incapacitating episodes.  Objective neurological manifestations in the lower extremities have not been shown.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.159, 4.71a, Diagnostic Code (DC) 5237, 5242 (2016).

3.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.159, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, to include arthritis, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that he injured his right knee while in service.  Alternatively, he contends that his right knee disability was caused or aggravated by his service-connected left knee disability.

The service treatment records are silent for complaints or treatment for the right knee.  Post-service records reflect that on June 2002 VA examination, the Veteran reported left knee trouble, but denied any pain or problems with the right knee.  However, a December 2002 VA treatment record reflects a notation of occasional dull aches in the right knee.  In July 2004, the Veteran reported that both of his knees had been painful since service, the left greater than the right.  In May 2005, the Veteran reported chronic problems with the right knee, and was assessed to suffer from right knee patellofemoral syndrome.  In November 2009, he was treated for right knee pain, and stated that he did not recall an injury to the right knee.

On July 2009 VA examination, after interviewing the Veteran, conducting physical examination, and reviewing the service treatment records, the examiner concluded that it was less likely than not that the Veteran's right knee disability was caused by his service or by his left knee disability.  The examiner explained that there was no indication of an injury to the right knee in service, and further explained that the Veteran's patellofemoral syndrome was a common condition that occurred with deconditioning and loss of muscle strength due to inactivity.  The examiner explained that patellofemoral syndrome in one knee was not known to be a cause of patellofemoral syndrome in the other knee (the Veteran's disability).

On December 2015 VA examination, the examiner agreed with the July 2009 opinion.  The examiner explained that the Veteran's right knee pain was less likely than not related to service because, by his own statements, the Veteran reported that his knee pain didn't begin until several years following discharge from service.  Moreover, because there was no gait abnormality, it was less likely than not that his right knee disability was permanently aggravated by his left knee disability.  It was also significant that the timing of his right knee and left knee pain worsening didn't correlate with one another, in that his left knee pain worsened over ten to twelve years, and his right knee did not worsen until 2007 and then in 2011.  

In this case, the Board finds that service connection for a right knee disability is not warranted on a direct or secondary basis.  

On a direct basis, the Board has considered the Veteran's and his family's statements that he experienced bilateral knee pain since service separation.  However, the Veteran has also reported that his right knee pain began several years following service separation, including on 2015 VA examination.  Moreover, on 2002 VA examination, he denied right knee problems.  Thus, there is contradictory evidence as to the onset of his right knee disability.  The service treatment records do not document any right knee trouble, though they do document a left knee injury.  Two VA examiners have reviewed the file and determined that the Veteran's right knee disability was not related to his service.  The 2009 VA examiner explained that the most probable etiology of the Veteran's right knee disability was a course of post-service events.  Neither VA examiner found a link that would show, within a 50 percent probability or greater, a relationship between his current right knee disability and his service.  Thus, when taking into consideration the competent medical evidence, to include the two VA opinions, the post-service treatment records, and the service treatment records, the Board finds that the Veteran's statements of service incurrence and continuity of service, which have been shown to be inconsistent, are outweighed.  Accordingly, service connection for a right knee disability on a direct basis is denied.
On a secondary basis, the VA opinions, when taken together, found that it was less likely than not that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  The VA examiners' explained that the medical literature did not support the contention that one knee disability would cause the other, particularly in the Veteran's case.  Moreover, because there was no gait abnormality, there was no indication of a causal or aggravating factor.  Finally, given the timeline in which the Veteran's right and left knee had worsened in severity, it was unlikely that the Veteran's left knee disability had caused or aggravated his right knee disability.  The Board places great probative weight on the VA opinions in this case, as they are consistent with one another and based upon medical knowledge and skill, as well as a review and analysis of the Veteran's specific disability picture.  Accordingly, the Board finds that the competent and probative medical evidence outweighs the Veteran's contentions, and service connection for a right knee disability on a secondary basis is not warranted.

The Veteran has contended that his right knee disability was caused by his service and that he believes his right knee pain is related to his left knee disability.   However, as a lay person, the Veteran is not competent to provide opinion on a medical issue that requires medical expertise and knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to state that he suffers from right knee pain and problems, he is not competent to state that such was caused by an event in service or by his left knee disability as he does not have the requisite knowledge and skills to determine such etiology of his symptoms.  Such a conclusion requires medical skill and review of the physical findings.  Moreover, his statements of incurrence have been inconsistent, and thus less credible.  Finally, his statements have been conclusory in nature.  The Board has assigned greater evidentiary weight the two VA opinions of record.  

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.1.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the lumbar spine and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Lumbar Spine Disability

The Board finds that a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a next higher 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

On September 2008 VA examination, flexion of the lumbar spine was to 90 degrees with subjective terminal pain.  Extension was to 30 degrees, right and left lateral flexion was to 20 and 25 degrees, and right and left rotation was to 25 degrees.  There was subjective terminal pain.  There was no vertebral tenderness or muscle spasm.  There was no abnormal spinal contour.  There was no indication of further functional loss on repetition. 

On January 2010 VA examination, forward flexion of the spine was to 40 degrees, without pain.  Extension was to 45 degrees, with pain at 40 degrees.  Left and right lateral flexion was to 45 degrees, and left and right rotation was to 30 degrees, without pain.  The Veteran walked with a normal gait.  Neurological examination was normal.  There was no muscle spasm or tenderness of the spine.  There was no additional loss of function after repetitive testing.  There was no current flare, and thus additional loss of motion during a flare could not be stated.

An October 2011 VA examination was negative for any indication of neurological manifestations related to the lumbar spine disability in the lower extremities.

On November 2013 VA examination, the Veteran reported that his low back flares had increased in severity such that they occurred once per week.  He denied radiation of pain into the lower extremities, but did report intermittent numbness and tingling in the lower extremities.  Flexion of the spine was to 90 degrees, with pain beginning at 65 degrees, extension was limited to 10 degrees, with pain, bilateral lateral flexion was to 30 degrees, without pain, and bilateral rotation was to 30 degrees, without pain.  There was no additional loss of range of motion on repetition.  Neurological examination was negative for any signs of radiculopathy.  There was no intervertebral disc syndrome.  The examiner noted that the Veteran's ability to work would be impacted in that he is unable to perform activities at work that may require trunk twisting, flexing, or rotating.

On December 2015 VA examination, the Veteran reported daily back pain with pain and numbness down his lateral thighs.  Flexion of the spine was to 75 degrees, extension was to 10 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 30 degrees, and right and left lateral rotation was to 30 degrees.  There was pain on examination, but it did not lead to functional loss.  There was no evidence of localized tenderness or pain on palpation of the joints.  There was no additional loss of function on repetition.  Neurological testing did not show evidence of radiculopathy.  He was able to work as a custodian in a mildly physical position.

In this case, based upon the rating criteria, the Veteran is not entitled to a higher rating.  While he has reported suffering from muscle spasms, the evidence does not show that those spasms result in an altered gait or that he has an abnormal spinal contour.  His flexion and his combined range of motion are not limited to the degree necessary for the increased 20 percent rating.  Forward flexion, even with consideration of pain, has been to greater than 60 degrees and the combined range of motion is greater than 120 degrees.  Moreover, he has not been shown to suffer from incapacitating episodes for consideration of a higher rating under the formula for intervertebral disc syndrome.  Finally, the Veteran has not been diagnosed with radiculopathy or other neurological abnormality related to his lumbar spine, thus a separate rating for such manifestations is not warranted.

Cervical Spine Disability

The Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.
On September 2008 VA examination, the Veteran reported that he suffered from pain in between his shoulder blades.  He had intermittent flares of muscle spasms that would last a few minutes to an hour.  He did not describe radicular pain.  Flexion of the cervical spine was to 35 degrees.  Extension was to 45 degrees, right and left lateral flexion was to 40 degrees, and right and left rotation was to 70 degrees.  There was subjective terminal pain.  There was no vertebral tenderness or muscle spasm.  There was no abnormal spinal contour.  There was no indication of further functional loss on repetition.

On January 2010 VA examination, the Veteran reported that the pain in his neck was getting worse and more frequent.  The pain was sharp and occasionally radiated to his left shoulder.  He denied any radicular symptoms.  Forward flexion of his cervical spine was to 40 degrees, without pain.  Extension was to 45 degrees, with pain at 40 degrees.  Neurological examination was normal.  There was no muscle spasm or tenderness of the spine.  There was no additional loss of function after repetitive testing.  There was no current flare, and thus additional loss of motion during a flare could not be stated.

The Board notes that on October 2011 VA examination, the Veteran reported numbness and tingling in his arms and hands.  He had radicular pain that had an insidious onset.  He had been diagnosed with bilateral upper extremity cervical radiculopathy in 2002.  He reported moderate pain and paresthesias in both upper extremities.  However, physical examination and diagnostic testing did not reveal radiculopathy in either extremity.  In fact, sensory examination was normal.  The examiner found no radiculopathy or neurological impairment to any nerve in the upper extremities.  A September 2011 EMG study was also normal.  In August 2011, the Veteran also reported tingling and pain in his arms.  The VA physician gave a provisional diagnosis of cervical radicular signs, but stated that an EMG would be ordered to see if there was a neural injury.

On March 2014 VA examination, the Veteran reported experiencing daily flare-ups, causing severe pain in his neck.  The pain was worse on the left side of the neck.  It was sharp and spasmic.  He also noticed intermittent numbness and tingling in his arms.  Flexion of the cervical spine was to 25 degrees, with pain at 20 degrees.  Extension was to 35 degrees, with pain at 25 degrees.  There was no further limitation on range of motion after repetition.  Neurological examination was normal and did not show evidence of radiculopathy.  The Veteran reported significant functional impact due to his cervical spine in that he was unable to perform certain activities at work such as overhead activities or activities that required neck flexion.  The examiner found that the Veteran's cervical spine disability had increased to the point of causing a significant functional and occupational impact, inhibiting him from performing his duties as required.

On December 2015 VA examination, forward flexion of the cervical spine was to 30 degrees, extension was to 45 degrees.  There was pain noted on examination but it did not cause additional functional loss.  There was no additional loss of function of repetition.  Neurological examination did not show evidence of radiculopathy.  In terms of functional loss, the Veteran reported that he could attend to activities of daily living on his own without problems.  He avoided recreational activities and heavy lifting.  He worked as a custodian at the post office in a disabled position.  He was able to avoid frequent bending, turning, and twisting.  He would call in to work a sick day about twice per month due to his back disability.

The Board finds that a rating higher than 20 percent is not warranted for the Veteran's cervical spine disability.  The Veteran has not shown that he suffers from range of motion severe enough to meet the next higher rating, or that he suffers from incapacitating episodes related to his cervical spine disability.  The Board has taken into consideration the Veteran's functional limitations related to his cervical spine disability, but finds that even when taking these limitations into account, he has not shown the requisite physical disability to obtain a higher rating under the rating schedule.  The Board has also taken into account the Veteran's report of numbness and tingling in his upper arms.  However, physical examination has repeatedly shown that the Veteran does not suffer from radiculopathy of the upper extremities.  The 2011 VA examiner specifically found that although the Veteran reported a cervical radiculopathy diagnosis, the EMG studies and physician examination did not support a diagnosis of radiculopathy.  Accordingly, the Board finds that a separate compensable rating for neurological manifestations as secondary to the cervical spine disability is not warranted.

Other Considerations

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his cervical and lumbar spine disabilities, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings.  Specifically, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.  Because the Veteran was not experiencing a flare at the time of the VA examinations, the examiners stated that additional loss of motion on flare could not be stated without resorting to speculation.  In other words, it was not possible to provide additionally lost motion in degrees on flare-up with any medical certainty.  In any event, the Veteran has not reported additional loss of motion on flare, but rather additional pain.

Moreover, as the Veteran has not contended, nor does the evidence show that his cervical and lumbar spine disabilities prevent his ability to obtain gainful employment, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a right knee disability is denied.

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 20 percent for a cervical spine disability is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


